Mollison, Judge:
This appeal for. reappraisement has been submitted for decision upon stipulation of counsel for the parties that — ■
1. The merchandise involved consists of varnish exported from Holland.
2. The market value or price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Holland in the usual wholesale quantity and in the ordinary course of trade for exportation to the United States including the cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States was the appraised value less the amounts listed on the invoice for consular fee, insurance, ocean freight, import duties, customs clearance, transportation and delivery and collection.
3. There was no higher foreign value for such or similar merchandise at the time of exportation thereof.
Accepting the foregoing stipulation as establishing the facts therein recited, I find that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was the appraised value, less the amounts listed on the invoice for consular fee, insurance, ocean freight, import duties, customs clearance, transportation and delivery, and collection.
Judgment will issue accordingly.